Case 3:21-cv-02122-FLW-DEA Document 1 Filed 02/08/21 Page 1 of 12 PageID: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

KEITH SEVICK                        :
7135 Gillespie Street               :
Philadelphia, Pennsylvania 19135    :     CIVIL ACTION
                                    :     NO.
                     Plaintiff,     :
                                    :
             v.                     :
                                    :     JURY TRIAL DEMANDED
LIFE TIME, INC.                     :
2902 Corporate Place                :
Chanhassen, Minnesota 55317         :
                                    :
             and                    :
                                    :
LTF CONSTRUCTION COMPANY,           :
LLC d/b/a LIFE TIME                 :
CONSTRUCTION                        :
2902 Corporate Place                :
Chanhassen, Minnesota 55317         :
                                    :
                     Defendants.    :
______________________________________________________________________________

                                CIVIL ACTION COMPLAINT

       1.      Federal jurisdiction in this action is predicated upon diversity of citizenship under

the statutory authority of 28 U.S.C. § 1332. The amount in controversy is in excess of Seventy-

Five Thousand Dollars ($75,000.00) exclusive of interest and costs.

       2.      Plaintiff, Keith Sevick is an adult individual and citizen of the Commonwealth of

Pennsylvania, residing therein at 7135 Gillespie Street, Philadelphia, PA 19135.

       3.      Defendant, Life Time, Inc. (hereinafter “Defendant Life Time”) is a corporation

organized and existing under the laws of Minnesota, which maintains its principal place of business

at 2902 Corporate Place, Chanhassen, MN 55317.




                                                 1
Case 3:21-cv-02122-FLW-DEA Document 1 Filed 02/08/21 Page 2 of 12 PageID: 2




        4.     Defendant, LTF Construction Company, LLC d/b/a Life Time Construction

(hereinafter “Defendant LTF”) is a corporation organized and existing under the laws of Delaware,

which maintains its principal place of business at 2902 Corporate Place, Chanhassen, MN 55317.

        5.     The accident that gives rise to this cause of action occurred at 145 Commons Way,

Bridgewater, NJ 08807, in Somerset County, New Jersey (hereinafter referred to as the “job site”).

        6.     The job site consisted of new commercial construction of a Life Time Fitness

Center, a health and wellness facility.

        7.     Defendant LTF and/or Defendant Life Time were the general contractors for the

job site.

        8.     On February 19, 2019, Plaintiff was working in his capacity as a technician for

AGL Foam Spray, LLC at the job site.

        9.     On that date, Plaintiff and a coworker were tasked with installing fireproofing

utilizing a pressurized spray machine which included a hose.

        10.    The fireproofing material, made of a dense liquid, is stored in buckets until it is

poured into the pressurized spray machine and then sprayed out from a hose.

        11.    To ensure the unused liquid fireproofing buckets did not freeze, a bullet space

heater (hereinafter “the heating unit”) was set up to help keep the fireproofing material warm.

        12.    In order to install the fireproofing applications, Plaintiff and his coworker also

required an electrical source to energize the pressurized spray machine.

        13.    The electrical outlets provided at the job site by Defendant Life Time and/or

Defendant LTF were deficient and repeatedly “tripped,” thereby preventing the pressurized spray

machine from operating.




                                                2
Case 3:21-cv-02122-FLW-DEA Document 1 Filed 02/08/21 Page 3 of 12 PageID: 3




        14.     Despite requesting assistance from Defendants, no other electrical source was

provided to Plaintiff.

        15.     Plaintiff and his coworker eventually plugged the pressurized spray installation

equipment into an outlet located on the exterior of the heating unit.

        16.     The heating unit outlet allowed Plaintiff and his coworker to utilize the pressurized

equipment and apply fireproofing for which they were hired.

        17.     Defendant Life Time and Defendant LTF permitted the use of the heating unit at

the job site.

        18.     Defendant Life Time and Defendant LTF permitted Plaintiff and his coworker to

energize the pressurized spray machine via the heating unit.

        19.     While Plaintiff and his coworker were using the pressurized sprayer to install the

fireproofing, an unidentified person, believed to be the Safety Coordinator for Defendants, moved

or allowed another to move the hose of the pressurized spray machine.

        20.     The moving of the pressurized hose caused it to come into close proximity to the

heating unit, creating a dangerous condition which was unknown to Plaintiff.

        21.     Later, an unidentified agent, servant, employee, and/or workman of Defendant Life

Time and/or Defendant LTF alerted Plaintiff that the hose was in close proximity to the heating

unit.

        22.     Plaintiff immediately attempted to move the pressurized hose away from the

heating unit. Upon grabbing the hose, Plaintiff felt sharp pain in the palm of his left hand due to

pressurized fireproof shooting from the now damaged hose.

        23.     As a result of the carelessness and negligence of Defendant Life Time and

Defendant LTF, Plaintiff suffered severe and debilitating physical injuries.



                                                  3
Case 3:21-cv-02122-FLW-DEA Document 1 Filed 02/08/21 Page 4 of 12 PageID: 4




         24.   Defendant Life Time and Defendant LTF were engaged to build, erect, and

construct a commercial property at the job site located at 145 Commons Way, Bridgewater, NJ,

08807. These services included, but were not limited to, coordinating and undertaking proper

safety procedures for the safety of all persons who accessed the job site, including Plaintiff.

         25.   At all times relevant to this cause of action, Defendant Life Time, either directly or

through affiliated companies, jointly and severally, owned, managed, maintained, possessed,

operated, and/or controlled the physical property located at 145 Commons Way, Bridgewater, NJ,

08807.

         26.   Defendant Life Time owed a duty to Plaintiff as a business invitee to exercise

reasonable care in the use and maintenance of the job site.

         27.   Defendant LTF owed a duty to Plaintiff to exercise reasonable care in the use and

maintenance of the job site.

         28.   Defendant Life Time and Defendant LTF knew, or should have known, that

devastating injuries would result if persons, like Plaintiff, were subject to dangerous conditions

including pressurized hoses coming into close contact with heating sources.

         29.   Defendant Life Time and Defendant LTF failed to enact and enforce adequate

policies and appropriate procedures for providing a workplace free from unreasonable hazards.

         30.   Defendant Life Time and Defendant LTF failed to inspect the job site to ensure the

heating unit was clear of any potential hazards.

         31.   Defendant Life Time and Defendant LTF failed to warn Plaintiff with respect to the

dangers known or discoverable to them.




                                                   4
Case 3:21-cv-02122-FLW-DEA Document 1 Filed 02/08/21 Page 5 of 12 PageID: 5




       32.        At all times relevant to this cause of action, Defendant Life Time and Defendant

LTF acted by and through their agents, servants, employees, and/or workmen who were acting

within their course of employment and scope of authority.

       33.        As a direct and proximate cause of the carelessness and negligence of Defendant

Life Time and Defendant LTF, Plaintiff suffered severe and catastrophic injuries, including, but

not limited to:

                     a. Complete traumatic transphalangeal amputation of left ring finger;

                     b. Amputation of middle phalanx of left index finger;

                     c. Amputation of middle phalanx of left middle finger;

                     d. Traumatic compartment syndrome of left upper extremity;

                     e. Nail bed ablation of the left index and middle fingers;

                     f. Excision of left hand muscle;

                     g. Inability to move left hand;

                     h. No flexion or limited extension of fingers on left hand;

                     i. Swelling over entire left hand;

                     j. Punctate wound in palmar aspect of left hand in between the 3rd and 4th
                        digits requiring drainage;

                     k. Distal neurovascular deficit;

                     l. Protruding proximal phalanx of the left ring finger requiring revision
                        amputation;

                     m. Irrigation and debridement of necrotic wound in the left palm;

                     n. Multiple debridements of the necrotic tissue of the left index and middle
                        fingers;

                     o. Various revision surgeries to address bone protrusion of the left index and
                        middle fingers;



                                                  5
Case 3:21-cv-02122-FLW-DEA Document 1 Filed 02/08/21 Page 6 of 12 PageID: 6




                    p. Poor wound healing;

                    q. Wound opening;

                    r. Infection;

                    s. Complex wound closure with flap advancement over the left palm;

                    t. Scarring;

                    u. Pain and suffering;

                    v. Mental anguish;

                    w. Embarrassment;

                    x. Disfigurement;

                    y. Humiliation;

                    z. Loss of life’s pleasures;

                    aa. Medical expenses;

                    bb. Lost wages;

                    cc. Loss of earning capacity;

                    dd. Impairment of activities of daily living; and

                    ee. Various severe and painful bodily injuries as set out in Plaintiff’s medical
                        records.

        34.     The accident was caused solely and exclusively by reason of the carelessness and

negligence of Defendant Life Time and Defendant LTF and was due in no manner to any act or

failure to act on the part of Plaintiff.




                                                    6
Case 3:21-cv-02122-FLW-DEA Document 1 Filed 02/08/21 Page 7 of 12 PageID: 7




                                  COUNT I - NEGLIGENCE

             PLAINTIFF, KEITH SEVICK v. DEFENDANT, LIFE TIME, INC.

       35.     Plaintiff hereby incorporates by reference the foregoing paragraphs of the within

Complaint as though the same were fully set forth at length herein.

       36.     The aforesaid accident was caused by the carelessness and negligence of Defendant

Life Time which consisted of one or more of the following:

                  a. Failing to provide Plaintiff a safe place in which to work;

                  b. Failing to keep the job site and premises in a reasonably safe condition;

                  c. Failing to implement, oversee, and enforce procedures and guidelines with
                     regard to the installation of the heating unit to protect invitees, including
                     Plaintiff;

                  d. Failing to ensure the heating unit was positioned in a safe area and free from
                     potential hazards;

                  e. Failing to timely and adequately inspect the job site and project for
                     dangerous and hazardous conditions;

                  f. Failing to provide safe and working power sources free from unreasonable
                     hazards;

                  g. Failing to de-energize the electricity when a dangerous condition was
                     present;

                  h. Failing to de-energize construction equipment when a dangerous condition
                     was present;

                  i. Failing to warn Plaintiff of the danger of energizing equipment from and
                     near the heating unit;

                  j. Failing to remove the hose from close proximity to the heating unit before
                     damage to the hose occurred;

                  k. Failing to timely inspect the job site and premises to discover a pressurized
                     hose was in close proximity to the heating unit;

                  l. Allowing the pressurized equipment used by Plaintiff to be moved within
                     close proximity of a heating source;

                                                7
Case 3:21-cv-02122-FLW-DEA Document 1 Filed 02/08/21 Page 8 of 12 PageID: 8




              m. Failing to promptly de-energize the heating unit when it was observed to be
                 in close proximity to other construction equipment including the
                 pressurized hose;

              n. Failing to identify and mitigate the dangerous condition of a damaged
                 pressurized hose;

              o. Failing to adopt, enact, employ, and enforce proper and adequate safety
                 programs, precautions, procedures, measures, and plans;

              p. Failing to cease and/or postpone project work until proper and necessary
                 precautions could be taken to safeguard invitees, including Plaintiff;

              q. Failing to recommend, provide, and enforce frequent inspections of the job
                 site and work area;

              r. Failing to adopt and/or enforce a site-specific safety plan;

              s. Failing to ensure that all contractors performed all work in accordance with
                 OSHA regulations;

              t. Failing to establish and enforce safe work practices and procedures;

              u. Failing to ensure job safety practices and procedures took place;

              v. Failing to have an adequate pre-job worksite inspection program to discover
                 hazardous conditions;

              w. Failing to prevent construction equipment from coming into close contact
                 with the heating unit;

              x. Failing to inspect the job site and worksite to ensure the heating unit did not
                 come into close proximity of the pressurized hose;

              y. Allowing the heating unit to be placed in a location which increased the
                 likelihood of damage occurring to other construction equipment;

              z. Failing to intervene when construction equipment was moved creating a
                 dangerous condition;

              aa. Failing to ensure that Plaintiff understood and was made aware of the
                  hazards to which he might be exposed and the proper methods for avoiding
                  such hazards;

              bb. Failing to provide safe and functional electricity to the job site;

                                             8
Case 3:21-cv-02122-FLW-DEA Document 1 Filed 02/08/21 Page 9 of 12 PageID: 9




                   cc. Failing to hire, train, and retain competent persons to recognize, identify,
                       and mitigate dangerous conditions;

                   dd. Failing to select and retain a competent general contractor;

                   ee. Breaching its duties under the Restatement of the Law of Torts (Second),
                       including §§ 343 and 343A;

                   ff. Breaching its duties under the Restatement of the Law of Torts (Second),
                       including § 411; and

                   gg. Breaching its duties under the Restatement of the Law of Torts (Second),
                       including §§ 416 and 427.

       37.     As a direct, proximate, and foreseeable result of Defendant Life Time’s

carelessness and negligence, Plaintiff suffered severe injuries and damages as set forth above for

which Defendant Life Time is liable.

       WHEREFORE, Plaintiff, Keith Sevick, demands compensatory damages against

Defendant, Life Time, in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00),

exclusive of interest and costs.

                                   COUNT II - NEGLIGENCE

         PLAINTIFF, KEITH SEVICK v. DEFENDANT, LTF CONSTRUCTION
               COMPANY, LLC d/b/a LIFE TIME CONSTRUCTION

       38.     Plaintiff hereby incorporates by reference the foregoing paragraphs of the within

Complaint as though the same were fully set forth at length herein.

       39.     The aforesaid accident was caused by the carelessness and negligence of Defendant

LTF which consisted of one or more of the following:

                   a. Failing to provide Plaintiff a safe place in which to work;

                   b. Failing to keep the job site and premises in a reasonably safe condition;




                                                 9
Case 3:21-cv-02122-FLW-DEA Document 1 Filed 02/08/21 Page 10 of 12 PageID: 10




               c. Failing to implement, oversee, and enforce procedures and guidelines with
                  regard to the installation of the heating unit to protect workers, including
                  Plaintiff;

               d. Failing to ensure the heating unit was positioned in a safe area and free from
                  potential hazards;

               e. Failing to timely and adequately inspect the job site and project for
                  dangerous and hazardous conditions;

               f. Failing to provide safe and working power sources free from unreasonable
                  hazards;

               g. Failing to de-energize the electricity when a dangerous condition was
                  present;

               h. Failing to de-energize construction equipment when a dangerous condition
                  was present;

               i. Failing to take safe and reasonable steps to mitigate against the known
                  dangerous condition, namely, the hose being in close proximity of the
                  heating unit;

               j. Failing to warn Plaintiff of the danger of energizing equipment from and
                  near the heating unit;

               k. Failing to remove the hose from close proximity to the heating unit before
                  damage to the hose occurred;

               l. Failing to timely inspect the job site and premises to discover a pressurized
                  hose was in close proximity to the heating unit;

               m. Allowing the pressurized equipment used by Plaintiff to be moved within
                  close proximity of a heating source;

               n. Failing to promptly de-energize the heating unit when it was observed to be
                  in close proximity to other construction equipment including the
                  pressurized hose;

               o. Failing to identify and mitigate the dangerous condition of a damaged
                  pressurized hose;

               p. Failing to adopt, enact, employ, and enforce proper and adequate safety
                  programs, precautions, procedures, measures, and plans;




                                            10
Case 3:21-cv-02122-FLW-DEA Document 1 Filed 02/08/21 Page 11 of 12 PageID: 11




               q. Failing to cease and/or postpone project work until proper and necessary
                  precautions could be taken to safeguard workers, including Plaintiff;

               r. Failing to recommend, provide, and enforce frequent inspections of the job
                  site and work area;

               s. Failing to adopt and/or enforce a site-specific safety plan;

               t. Failing to ensure that all contractors performed all work in accordance with
                  OSHA regulations;

               u. Failing to establish and enforce safe work practices and procedures;

               v. Failing to ensure job safety practices and procedures took place;

               w. Failing to have an adequate pre-job worksite inspection program to discover
                  hazardous conditions;

               x. Failing to prevent construction equipment from coming into close contact
                  with the heating unit;

               y. Failing to inspect the job site and worksite to ensure the heating unit did not
                  come into close proximity of the pressurized hose;

               z. Allowing the heating unit to be placed in a location which increased the
                  likelihood of damage occurring to other construction equipment;

               aa. Failing to intervene when construction equipment was moved creating a
                   dangerous condition;

               bb. Failing to ensure that Plaintiff understood and was made aware of the
                   hazards to which he might be exposed and the proper methods for avoiding
                   such hazards;

               cc. Failing to provide safe and functional electricity to the job site;

               dd. Failing to hire, train, and retain competent persons to recognize, identify,
                   and mitigate dangerous conditions;

               ee. Breaching its duties under the Restatement of the Law of Torts (Second),
                   including § 411; and

               ff. Breaching its duties under the Restatement of the Law of Torts (Second),
                   including §§ 416 and 427.




                                             11
Case 3:21-cv-02122-FLW-DEA Document 1 Filed 02/08/21 Page 12 of 12 PageID: 12




       40.       As a direct, proximate, and foreseeable result of Defendant LTF’s carelessness and

negligence, Plaintiff suffered severe injuries and damages as set forth above for which Defendant

LTF is liable.

       WHEREFORE, Plaintiff, Keith Sevick, demands compensatory damages against

Defendant, LTF Construction Company, LLC d/b/a Life Time Construction, in an amount in

excess of Seventy-Five Thousand Dollars ($75,000.00), exclusive of interest and costs.



                                              Respectfully submitted,

                                              KLINE & SPECTER, P.C.



                                       BY:    ____________________________
                                              COLIN BURKE, ESQUIRE
                                              Kline & Specter, P.C.
                                              1525 Locust Street, 19th Floor
                                              Philadelphia, PA 19102
                                              Attorney for Plaintiff

Dated: February 8, 2021




                                                 12
